EXHIBIT 10.1
 


[logo.jpg]
 
MANUFACTURER EXCLUSIVE DISTRIBUTOR AGREEMENT
 
          This MANUFACTURER EXCLUSIVE DISTRIBUTOR AGREEMENT (this “Agreement”),
dated as of June 21, 2013 (the “Effective Date”), is by and between Wound Care
Innovations, LLC, a Nevada limited liability company (“Manufacturer”), with
offices at 777 Main Street, Suite 3100, Fort Worth, TX 76102, and Academy
Medical, LLC (“Distributor”), a Florida limited liability company located at
3210 SW 42nd Avenue, Gainesville, FL 32608.  Manufacturer and Distributor are
sometimes each referred to herein as a “Party” and collectively, as the
“Parties”.
 
1.           DEFINITIONS

 
 
A.
The term “Product” means any product identified in Exhibit A.   Product
additions to Exhibit A may be made upon mutual agreement between Manufacturer
and Distributor as may be required to fulfill the terms and obligations
hereunder, which mutual agreement shall be in the form of an Amendment to
Exhibit A.

 
 
B.
The term “Territory” means the United States of America and its territories.



 
C.
The term “Consumer” means any natural person who has purchased, or may be
interested in purchasing, any Product for their own personal use or the personal
use of a family member, friend or relative.



 
D.
The term “Authorized Distributor” means a person or entity that has entered into
a written Manufacturer Distributor Agreement with Manufacturer, and is in good
standing under such agreement.

 
 
E.
The term “Authorized Independent Reseller” means a person or entity that has
entered into a written Independent Reseller Agreement with Manufacturer, and is
in good standing under such agreement.

 
 
F.
The term “Net Sales” means the invoice price of the Product purchased by
Distributor from Manufacturer. Net Sales do not include (i) shipping, handling,
freight charges, or insurance paid by or on behalf of Manufacturer in connection
with shipment or delivery of the Product; or (ii) duties and taxes, or any other
governmental charges levied on or measured by the invoiced amount on the
Product, whether absorbed by the billing party or paid by the billed party.

 



 
G.
The term “Shipment Date” means the date that Manufacturer ships any Product
ordered by Distributor.

        
 
H.
The term “Term” shall have the meaning set forth in Section 5 below.



 
I.
The term “Exclusive Customers” shall mean Military Hospitals, VA Hospitals and
other medical facilities operated or governed by the United States Department of
Veteran Affairs or Department of Defense.



 
 
1

--------------------------------------------------------------------------------

 
 
2.           APPOINTMENT AS EXCLUSIVE DISTRIBUTOR

 
 
A.
Manufacturer agrees to sell Products, subject to Product availability, its
standard terms and conditions, and the provisions of this Agreement, to
Distributor for the sole purpose of enabling Distributor to engage in sales of
the Products to Exclusive Customers within the Territory.



 
B.
Distributor shall take commercially reasonable efforts to prevent any Product
purchased pursuant to this Agreement from being delivered to any person that
resells Products, unless such person is an Authorized Distributor or Authorized
Independent Reseller.



 
C.
Distributor expressly agrees to comply with any policy, terms, and conditions
adopted by Manufacturer, including any policy concerning the distribution,
handling, promotion, marketing, sale, resale, warranties, or returns of Products
(“Manufacturer Policies”). Manufacturer may modify any Manufacturer Policy in
its sole discretion at any time, and such modified Manufacturer Policy shall be
immediately binding on Distributor unless Distributor serves notice of
termination pursuant to Section 5 of this Agreement within seven (7) days after
receipt of the modified Manufacturer Policy.  Notwithstanding the foregoing,
nothing in this Agreement shall be construed to require Distributor to agree to
or comply with any resale pricing policy, suggested resale pricing policy, or
minimum advertised pricing policy.



 
D.
Distributor expressly agrees to service all customer requirements in a
commercially reasonable manner, subject to this Agreement’s terms and
conditions.



 
E.
Subject to Sections 2.F below, Manufacturer and Distributor agree that
Distributor shall be the exclusive distributor for the Products identified in
Exhibit A within the Territory for the Exclusive Customers, and that
Manufacturer will not sell any Products to any entity for resale to the
Exclusive Customers in the Territory.



 
F.
Notwithstanding anything in this Agreement to the contrary, the exclusive
arrangement described in Section 2.E above may, at the election of Manufacturer,
and upon written notice from Manufacturer to Distributor, terminate this
Agreement, if during Year 2, 3, 4 or 5 of the Term, Distributor fails to
purchase at least seventy-five percent (75%) of the following minimum dollar
amounts of Products from Manufacturer during such Year of the Term (each, a
“Sales Threshold”):

 

Year of the Term  
Minimum Dollar Amount
 
Year 1
  $ 600,000   Year 2   $ 1,500,000   Year 3   $ 1,875,000   Year 4   $ 2,343,750
  Year 5   $ 2,929,688  

 
 
The Parties agree to jointly review the above minimum purchase requirements from
time to time during the Term; it being agreed and understood that any changes
shall be subject to the mutual written agreement of the Parties.



 
G.
In the event Distributor sells any Products in the Territory to the Exclusive
Customers for a price greater than 150% of the prices set forth in Exhibit A,
Distributor shall, on a monthly basis, remit to Manufacturer payment equal to
fifty percent (50%) of the excess amount over such 150% threshold, in addition
to the other amounts owed by Distributor to Manufacturer hereunder.



 
 
2

--------------------------------------------------------------------------------

 


3.           COMMERCIAL TERMS

 
A. Pricing.
 
 
i.
The pricing and terms of this Agreement are only for Products purchased directly
from Manufacturer pursuant to this Agreement and included in Exhibit A.  All
prices include packaging, boxing, palletizing, shipping, and storage in
accordance with Manufacturer’s standard practices in effect at the time of
shipment.  Special packaging, boxing, palletizing, shipping and storage
requested by Distributor shall be at the sole cost and expense of Distributor,
and Manufacturer agrees to comply with requests from Distributor for special
packaging.



 
ii.
The initial pricing of the Products is as set forth on Exhibit A attached
hereto. In the event that Manufacturer’s price to manufacture any Products
increases, then Manufacturer may increase the listed price for such Product from
time to time in order to cover Manufacturer’s increased cost and to maintain
Manufacturer’s margin on the sale of such Product, upon written notice to
Distributor, which increase shall only affect orders for such Product which are
accepted by Manufacturer after the date of such written notice.   Such price
increases shall not exceed three percent (3%) of the Product price during any
year of this Agreement.



 
B.
Invoicing.  Manufacturer will generally invoice Distributor on the Shipment
Date.  Thus, the invoice date will generally be the Shipment Date. Distributor
shall have the right to a refund in the event of an invoicing error within seven
(7) days’ notice.



 
C.
Payment Terms. Terms of payment will be net 30 days from date after the invoice
date.

 
 
D.
Purchase Orders. Distributor shall order all Products from Manufacturer by
written purchase order or orders (each, a “Purchase Order”), specifying the
types and quantity of Products, shipping address and requested delivery
dates.  Requested shipping dates for any Product may not be less than the
greater of (a) one hundred and twenty (120) days after the date of the receipt
of the purchase order and all necessary packaging materials (approved by
Manufacturer) from Distributor are in inventory at Manufacturer’s manufacturing
plant, or (b) the lead time dates for the Product as specified in writing by
Manufacturer and communicated to Distributor from time to time.  Manufacturer
will notify Distributor of actual ship dates for the Products when
all  necessary (pre-approved) packaging materials are present at the
manufacturing plant of Manufacturer.  Distributor may use its standard purchase
order forms to present offers to purchase and Manufacturer may use its standard
forms to acknowledge and accept such offers.  However, no inconsistent terms or
conditions printed, stamped, or written upon such forms or incorporated therein
shall apply or become part of the agreement to purchase except those terms and
provisions specifically relating to the quantity of products purchased and the
designated shipping address.  The terms and conditions set forth in this
Agreement or incorporated herein shall always be the sole controlling ones, and
all terms and conditions contained in said forms, which are inconsistent with
the terms of this Agreement, shall be deemed deleted and inapplicable.

 
 
E.
Shipping: Except as provided in Section 3.A(i) above, Manufacturer shall be
responsible for selecting the method of shipment and all associated freight
costs thereon shall be included within pricing attached in Exhibit A.



 
F.
Force Majeure:  Neither Party shall be liable for either its failure to perform
or any delay in performance hereunder, or for any loss, damage or delay due to
occurrences of force majeure.  The term “force majeure” as used in this
Agreement shall mean Acts of God, strikes, lockouts, labor stoppage or other
labor difficulties, explosions, sabotage, accidents, riots or civil unrest, acts
of war, acts of terrorism, fire, flood or other casualty, governmental
moratorium, legal requirement, delay or disruption, or any other cause or causes
beyond such Party’s reasonable control.  In the event that this Agreement or any
of the rights and/or obligations of either Party hereunder are affected or
impaired because of any force majeure, the time period for performance of such
obligations shall be extended by the time period of such delay due to such force
majeure; provided, however, that in no event shall any force majeure operate to
extend or otherwise affect the Term.



 
G.
Training  &  Instruction:  Manufacturer  shall  provide  such  training  and
instruction, as is reasonably necessary or requested by Distributor or consumer,
provided Distributor will pay costs of such training or instructional materials
if such materials are beyond the scope of those Manufacturer typically provides
to distributors at no cost.  Manufacturer shall provide to Distributor training
and instructional materials that Manufacture provides to its other distributors
of Products at no cost to Distributor, unless Manufacturer charges other
distributors for such materials.

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
H.
Mutual Warranties:  Manufacturer’s standard warranty policy is available by
request from the corporate office, applicable to all Products, and incorporated
by reference into this Agreement.  Further, Manufacturer warrants that each of
the Products shall be free from defects in material and workmanship and shall
conform to the published specifications for such Product and Manufacturer’s
representations regarding the functions and uses for which the Product is
marketed throughout the term of this Agreement.
 
Distributor hereby represents and warrants to Manufacturer that (i) neither its
entering into nor performing this Agreement will violate any right  of  or
breach any obligation to any third party under any agreement or arrangement
between Distributor and such third party; (ii) Distributor has all licenses,
permits, authorizations and approvals that are necessary for the conduct of its
business in the Territory; and (iii) neither this Agreement (or any term hereof)
nor the performance of or exercise of rights under this Agreement by either
party is contrary to, in conflict with, ineffective under, or violates any
applicable law or regulation including, without limitation, the
federal  anti-kickback  statute  (42  U.S.C.  §1320a-7b(b)(2)); the federal
prohibition on self-referrals or Stark Law (42 U.S.C. §1395nn), or any other
similar federal or state statute or any applicable regulations promulgated
thereunder.


Distributor shall not make any claims or representations concerning the Products
that are inconsistent with those made by Manufacturer.
 
Manufacturer agrees to send all Product notices, as well as notices of any other
changes affecting the Products and notices of new Products, to Distributor.
Manufacturer shall notify Distributor, in writing and no later than the date of
execution of this Agreement, of the names of those Products which contain latex,
carcinogens, DEHP or 2 di-ethyl hexyl phthalate, halogenated organic flame
retardants, lead, mercury, persistent bioaccumulative toxins, PVC or polyvinyl
chloride, reproductive toxins and any Product(s) designed specifically for
pediatric applications.

 
 
I.
Recalls: Manufacturer shall notify Distributor in writing and within three (3)
days after becoming aware of any patient safety issue involving any Product.  If
any Product or any of its components is subject to recall as that term is
defined under 21 C.F.R. Part 7, or a voluntary recall by Manufacturer, or is
subject to an FDA-initiated court action for removing or correcting violative,
distributed products or components (any of the foregoing being referred to as a
“Recall”), Manufacturer shall notify Distributor within twenty-four (24) hours
after becoming aware of any such recall or after Manufacturer provides notice of
the Recall to the FDA.  To the extent any such Recall precludes Manufacturer
from supplying any Products under this Agreement, any compliance requirements or
purchase requirements under this Agreement or any facility agreement between
Distributor and Manufacturer related to such Products shall not be effective for
as long as Manufacturer is unable to supply such Products. If any Product
pricing is dependent upon Distributor meeting compliance or purchase volume
requirements for designated Products, Distributor pricing will not change for
failure to meet the compliance or purchase requirements during the time period
when Manufacturer is unable to provide said designated Products.



 
J.
Returns: Distributor shall have the right to return to Manufacturer any Product
that does not comply with the warranties expressed herein. Furthermore,
Distributor shall have the right to return to Manufacturer Products or any
components therein which are subject to a Recall, regardless of whether actual
return of the Products or components to Manufacturer is required, recommended,
or suggested by the Recall, in which case Manufacturer shall pay all freight
costs incurred for the return of each affected Product and shall reimburse
Distributor for original costs, including freight, in acquiring each affected
Product.



 
K.
Resale Prices.  Distributor may set the resale prices for any Product purchased
from Manufacturer pursuant to this Agreement.  By signing this Agreement,
Distributor unequivocally acknowledges that it has not, and will not, enter into
any written or oral agreement with Manufacturer concerning the amount that
Distributor charges to its customers for any Product.  Nothing in this Agreement
shall prevent Manufacturer from unilaterally adopting, announcing, and following
any resale pricing policy, suggested resale pricing policy, or minimum
advertised pricing policy.



4.           TRADEMARK USAGE & INTELLECTUAL PROPERTY

 
 
A.
Distributor shall have the limited right to use the trademarks, service marks
and trade names associated with the Products (“CellerateRX” and Wound Care
Innovations”) in marketing the Products in the Territory to the Exclusive
Customers, subject to Manufacturer’s prior written authorization of all such
use, and where the Trademark is registered and a "TM" elsewhere. This limited
right is limited to the Territory and to marketing to the Exclusive Customers.



 
B.
All use of the terms “CellerateRX” and “Wound Care Innovations”, including
without limitation any goodwill arising therefrom, shall inure to Manufacturer’s
sole benefit.



 
C.
Distributor agrees not to register, attempt to register or use or attempt to
use, directly or indirectly, any trademark, service mark or trade names that are
confusingly similar to “CellerateRX” or  “Wound Care Innovations, LLC”.



 
D.
Manufacturer agrees that it shall be solely liable for the protection of the
intellectual property rights that arise under this Agreement and the
intellectual property rights of third parties in fulfilling the terms of this
Agreement.

 
 
4

--------------------------------------------------------------------------------

 
 
5.           TERMINATION

 
 
A.
This Agreement shall commence on the Effective Date and will continue for a
period of five (5) years thereafter (the “Term”), subject to the remainder of
this Section 5.A.

 
 
(i)
If Distributor has not obtained a Federal Supply Schedule (FSS) number for the
sale of the Products to the Exclusive Customers on or prior to August 21, 2013,
then Manufacturer may terminate this Agreement upon written notice to
Distributor.

 
 
(ii)
Manufacturer may terminate this Agreement as provided in Section 2.F above.

 
 
(iii)
If, during the Term, either Party believes that the other Party has breached
this Agreement, the offended party shall provide written notice to the offending
party stating the alleged failure(s) or violation(s).  After receipt of said
written notice, the offending party shall have thirty (30) days (five (5) days
if the non-compliance is a payment default) in which to correct any such
failure(s) or violation(s) to the satisfaction of the offended party.  If no
corrective action, or insufficient or inadequate corrective action, is taken by
the offending party within the aforesaid thirty or five day periods (as
applicable), then the offended party may terminate this Agreement upon written
notice to the other party, which termination shall be effective as of the date
of such written notice (the “Termination Date”).



 
B.
For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been properly given when delivered in person or by courier or
three (3) days after mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed as follows:



             If to Manufacturer:


             Wound Care Innovations, LLC
             777 Main Street, Suite 3100
             Fort Worth, Texas  76102
             Attn:  President




             If to Distributor:
       
             Academy Medical, LLC
             3210 SW 42 Way
             Gainesville, FL
             Attn:  __________________
 
or to such other address as either Party may have furnished to the other Party
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.






 
5

--------------------------------------------------------------------------------

 
 
6.           INDEMNIFICATION
 
Each Party shall indemnify and hold harmless and defend the other Party and its
affiliates, successors and assigns (and its and their respective officers,
directors, employees and agents) from and against any and all actions,
litigation, claims, suits, losses, liabilities, damages, settlements, expenses
and costs (including, without limitation, attorneys’ fees and court costs) that
may arise out of, relate to or be connected in any way with any of the
following: (i) any breach (or claim or threat thereof that, if true, would be a
breach) of this Agreement by the Indemnifying Party (as defined below),
including, without limitation, any breach or alleged breach of any
representation, warranty, covenants or agreements of the Indemnifying Party set
forth in this Agreement; (ii) any gross negligence, willful misconduct or
dishonesty of the indemnifying Party, its agents, employees or contractors; or
(iii) any failure by the Indemnifying Party to comply with any applicable law or
regulation.

 
In addition to the preceding paragraph, Manufacturer shall indemnify and hold
harmless, and defend, Distributor and its affiliates, successors and assigns
(and its and their respective officers, directors, employees and agents) from
and against any and all actions, litigation, claims, suits, losses, liabilities,
damages, settlements, expenses and costs (including, without limitation,
attorneys’ fees and court costs) that may arise out of, relate to or be
connected in any way with the following:  (i) any failure of any Product to meet
any specification thereof due to an act or omission of Manufacturer; or (ii) any
warranty claim on any Product.

 
A Party entitled to indemnity hereunder shall promptly notify the other party
(the “Indemnifying Party”) of any claim or liability for which indemnification
is sought (“Claim”); provided, however, that the failure to give such notice
shall not relieve the Indemnifying Party of its obligations hereunder except to
the extent that the Indemnifying Party was actually and materially prejudiced by
such failure.  The party entitled to indemnity may, at its option and expense,
participate and appear on an equal footing with the Indemnifying Party in the
defense of any Claim that is conducted by the Indemnifying Party as set forth
herein.  The Indemnifying Party may not settle any Claim without the prior
written approval of the other party, which approval shall not be unreasonably
withheld or delayed.

 
IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER BASED UPON CONTRACT, TORT OR ANY
OTHER LEGAL THEORY, INCLUDING WITHOUT LIMITATION LOST PROFITS AND DAMAGES TO
ASSOCIATED EQUIPMENT, COST OF CAPITAL, FACILITIES, SERVICE, OR REPLACEMENT
POWER, DOWNTIME COSTS, OR CLAIMS OF EITHER PARTY’S CUSTOMERS FOR SUCH DAMAGES,
WHETHER OR NOT EITHER PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

 
7.           ADDITIONAL TERMS

 
 
A.
Compliance with Laws.  Each Party agrees to comply with all applicable Federal
laws affecting  this  Agreement  and  its  performance,  and  any similar state
laws and regulations.  Each Party shall obtain and maintain all registrations
with governmental agencies, commercial registries, or any other offices that may
be required under local law to perform its obligations under this Agreement.



 
B.
Non-compete.  By signing this Agreement, Distributor affirms that it is not
bound by any non-compete or other contractual arrangements that would prevent it
from selling the Products, or otherwise complying with the terms of this
Agreement.

 
 
C.
Insurance.   During the Term, Manufacturer agrees to maintain, at its own
expense: (i) commercial general liability insurance for bodily injury, death and
property loss of at least $2,000,000; and (ii) product liability policy with
limits of liability in the minimum amount of Five Hundred Thousand Dollars
($500,000) per occurrence and Five Million Dollars ($5,000,000) in the
aggregate.  During the Term, Distributor agrees to maintain, at its own
expense,  commercial general liability insurance for bodily injury, death and
property loss of at least $1,000,000.



 
D.
Jurisdiction  and  Dispute  Resolution.  This Agreement shall be governed by
Texas law, excluding its conflict of law principles.  Any action arising out of
or relating to this Agreement shall be brought exclusively in the federal and
state courts located in Fort Worth, Texas. The prevailing Party in any
arbitration or suit shall be entitled to its reasonable attorney fees.



 
6

--------------------------------------------------------------------------------

 
 
8.           MISCELLANEOUS
 
 
A.
Interpretation.  The Parties acknowledge that each has had an opportunity to
have its counsel review and revise this Agreement and that any rule of law or
legal decision that would require interpretation of any claimed ambiguity
against the Party drafting it shall have no application to this Agreement and is
expressly waived. The provisions of this Agreement shall be interpreted in a
reasonable manner to effectuate the intent of the parties.



 
B.
Entire  Agreement:  Amendment.  This Agreement contains the entire agreement of
the Parties with respect to the subject matter hereof, and supersedes any other
existing agreements, representations or promises regarding the same subject
matter, whether verbal or written. This Agreement may not be modified except
through a writing that is signed by both Parties.



 
C.
Binding Effect: No Assignment. This Agreement is binding upon and inures to the
benefit of the Parties, their respective heirs, executors, administrators,
successors and assigns. Neither party may assign this Agreement or subcontract
any of its obligations without the prior written consent of the other party,
which consent may not be unreasonably withheld or delayed.  The Parties agree
that no consent of either Party shall be required in the event of a sale of all
or substantially all of the assets of a Party or a merger of a Party; provided
that they acquiring or surviving entity in such transaction executes a written
agreement to be bound by and subject to the terms and provisions of this
Agreement in replacement of the Party making such assignment.



 
D.
Waiver of Breach. The failure of a Party to insist upon strict adherence to any
term of this Agreement on any occasion is not considered a waiver of said term,
nor does it deprive such Party of the right thereafter to enforce said term or
any other term of this Agreement.

 
 
E.
Severability. If any provision of this Agreement is found to be invalid or
illegal for any reason whatsoever, then notwithstanding such invalidity or
illegality, the remaining terms and provisions of this Agreement will remain in
full force and effect in the same manner as if the invalid or illegal provisions
had not been contained herein.



 
F.
No Agency.  This Agreement does not create any relationship of association,
partnership, joint venture or agency between the Parties.  Neither Party will
have any right or authority to assume, create or incur any liability or
obligation of any kind against or in the name of the other Party.



 
F.
Counterparts: Facsimile Signatures. This Agreement may be executed in multiple
counterparts and so executed will constitute one agreement, binding on both
Parties, even though both Parties are not signatories to the original or same
counterpart. Any counterpart of this Agreement will for all purposes be deemed a
fully executed instrument. Facsimile signatures shall be as effective as
original signatures.

 
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
 

 
ACADEMY MEDICAL, LLC
         
 
By:
/s/ Edward Dessett     Printed: Edward Dessett     Title: 
CFO
         

 

 
WOUND CARE INNOVATIONS, LLC
         
 
By:
/s/ Robert Lutz, Jr.     Printed: Robert Lutz, Jr.     Title: 
CEO
         

 
8
 

--------------------------------------------------------------------------------